UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2343


ALOYSIUS TABE BISONG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 10, 2012                   Decided:   May 14, 2012


Before WILKINSON, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Stewart F. Delery, Acting Assistant
Attorney General, James Hunolt, Senior Litigation Counsel,
Stephen M. Elliott, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aloysius      Tabe    Bisong,           a        native      and        citizen       of

Cameroon,    petitions    for     review       of       an       order   of    the    Board       of

Immigration Appeals (“Board”) denying his motion to reconsider.

Because Bisong fails to raise any arguments that meaningfully

challenge the propriety of the Board’s denial of his motion to

reconsider in the argument section of his brief, we find that he

has failed to preserve any issues for review.                              See Fed. R. App.

P.   28(a)(9)(A)    (“[T]he      argument      .        .    .    must   contain         .    .    .

appellant’s contentions and the reasons for them, with citations

to   the   authorities     and     parts       of       the       record      on     which    the

appellant relies.”); Edwards v. City of Goldsboro, 178 F.3d 231,

241 n.6 (4th Cir. 1999) (“Failure to comply with the specific

dictates     of   [Rule   28]     with     respect            to    a    particular          claim

triggers abandonment of that claim on appeal.”).                                Accordingly,

we deny the petition for review for the reasons stated by the

Board.     See In re: Bisong (B.I.A. Oct. 31, 2011).                                We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the    materials                before      the    Court     and

argument would not aid the decisional process.



                                                                              PETITION DENIED




                                           2